DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,762,731. Although the claims at issue are not identical, they are not patentably distinct from each other because 

Present Application
(17/451301) Claim 1:
A system for item delivery to secured receptacles comprising: a mobile computing device comprising a location module, wherein the location module detects the geographic position of the mobile computing device; a server in communication with the mobile computing device; a memory in communication with the server, the memory storing the identity an electronic lock securing a receptacle; wherein the mobile computing device is configured to communicate an unlock key and an unlock command to the electronic lock based on the detected geographic position of the mobile computing device.
Conflicting Patent (10,762,731) Claims 1:
A system for item delivery to secured receptacles comprising: 
a mobile computing device comprising a location module, wherein the location module detects the geographic position of the mobile computing device; 
a server in communication with the mobile computing device, the server configured to: 
receive carrier identity information corresponding to the mobile computing device;
 determine route instructions based at least in part on the carrier identity information, wherein the route instructions associate the mobile computing device with one or more routes; transmit the route instructions to the mobile computing device; 
transmit authentication information to the mobile computing device based at least in part on the routes associated with the mobile computing device; and transmit geofence data to the mobile computing device based at least in part on the routes associated with the mobile computing device;
 receive the location of the mobile device; calculate the distance of the mobile device from at least one of the one or more locks; determine a wait time based on the distance of the mobile device from the at least one of the one or more locks; and 
transmit the wait time to the at least one of the one or more locks; a 
memory in communication with the server, the memory storing the identities of a plurality of locks locking secured receptacles, each of the plurality of locks assigned to at least one of the one or more routes; and one or more locks securing delivery receptacles, each of the locks configured to: request the wait time; 
enter into a low power state for a time designated by the wait time; unlock when the lock has received authentication information from a mobile device; wherein the mobile computing device is configured to communicate the authentication information to one or more of the plurality of locks assigned to the one or more routes associated with the mobile computing device in order to unlock the one or more locks based on the detected geographic position of the mobile computing device and the geofence data.
Comments
The patent claims include all of the limitations of the instant application claims, respectively. The patent claims also include additional limitations. Hence, the instant application claims are generic to the species of invention covered by the respective patent claims. As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom. (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims.”


Claims1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,151,824 in the same manner as explained above.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As of claims 4 and 14, limitation “wherein the mobile computing device identifier comprises a route identifier or a carrier identifier” does not have support in the original filed specification. Specification (paragraph [0044]) discloses “In some embodiments, the distribution network can broadcast an identifier for the mobile delivery device 110, such as an electronic serial number, … route. However, the specification does not disclose that the mobile computing device identifier comprises a route or a carrier identifier.
Claim Objections
Claims 1, 3 and 13 are objected to because of the following informalities:  
Claim 1, lines 5-6, “the identity an electronic lock” should be “an identity of an electronic lock--.
Claim 3, line 2, term “the mobile delivery device” should be --the mobile computing device-- to be consistent with the terminology used in independent claim 1.
Claim 13, line 2, term “the mobile delivery device” should be --the mobile computing device-- to be consistent with the terminology used in independent claim 11.
  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 11 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by OZ et al. (US Pub 2016/0098871).
As of claims 1 and 11, OZ discloses a system for item delivery to secured receptacles comprising: 
a mobile computing device comprising a location module, wherein the location module detects the geographic position of the mobile computing device (via a keyfob simulator/client device of a delivery person (referred as delivery person device in the office action) comprising a mapping module 112 to determine geographic location; see fig. 1B; also paragraphs [0021] and [0025]); 
a server in communication with the mobile computing device (via backend cloud system in communication with the delivery person device; see paragraph [0028]); 
a memory in communication with the server, the memory storing the identity an electronic lock securing a receptacle (via backend cloud system storing security keys to unlock the target vehicle (receptacle to receive deliver); 
wherein the mobile computing device is configured to communicate an unlock key and an unlock command to the electronic lock based on the detected geographic position of the mobile computing device (via delivery person device transmitting an unlock command and security key/code to the target vehicle based on the detected geographic position of the delivery person device; see paragraph [0021]).
As of claims 2 and 12, OZ discloses that the mobile computing device is configured to receive the unlock key from the server based on the detected geographic position of the mobile computing device (via delivery person device receiving the security key from the backend cloud system based on the geographic position of the delivery person device; see paragraph [0021]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over OZ et al. (US Pub 2016/0098871) in view of Dumas et al. (US Pub 2016/0086400).
As of claims 3, 6, 13 and 16, OZ discloses all the limitations of the claimed invention as mentioned in claim 1 above, however it does not explicitly disclose that the server is further configured to broadcast a mobile computing device identifier to the electronic lock, wherein the mobile delivery device is further configured to communicate the mobile computing device identifier to the electronic lock, wherein the electronic lock is configured to open upon receipt of the unlock key, the mobile computing device identifier, and the unlock command.  
  Dumas discloses an access control system, wherein a server 34 transmits a remote access device 15 (mobile computing device) identifier (via phone identification/Bluetooth address) to a lock 11 and the lock opens upon receipt of the phone identification/Bluetooth address (see paragraph [0078]-[0080]).
From the teaching of Dumas it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of OZ to include the function of storing mobile device identifier in the lock as taught by Dumas in order to update the mobile device identifier in the lock in case of lost or stolen mobile device.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over OZ et al. (US Pub 2016/0098871) in view of Hyatt, Jr. et al. (US 6,005,487).
As of claims 5 and 15, OZ discloses all the limitations of the claimed invention as mentioned in claim 1 above, however it does not explicitly disclose that the mobile computing device is configured to store a route identifier or a carrier identifier corresponding to the route or carrier to which the mobile computing device is assigned.  
Hyatt discloses the technique of storing route data and lock code in a key based on the route (see col. 5, lines 6-10) and the key communicates the code to the lock assigned to the one or more routes to access the lock (see fig. 5 and 8, see col. 5, lines 10-25; also see col. 6, lines 24-50).
From the teaching of Hyatt it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of OZ to include the function of storing route identifier in the mobile device as taught by Hyatt in order to allow access to the locks on a planned route. 
Claims 7-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over OZ et al. (US Pub 2016/0098871) in view of Davis et al. (US Pub 2017/0061716).
As of claims 7-9 and 17-19, OZ discloses all the limitations of the claimed invention as mentioned in claim 1 above, OZ discloses a single device storing the unlock key (via security key/code) and does not explicitly disclose  the mobile computing device comprises a mobile delivery device and a fob, wherein the mobile computing device is configured to store a first portion of the unlock key on the fob and a second portion of the unlock key on the mobile delivery device, wherein the lock is configured to receive the first portion of the unlock key from the fob and the second portion of the unlock key from the mobile delivery device in order to unlock. 
Davis discloses an access control system, wherein a reading device 104 receives first credential (first portion of an unlock key) from a portable device 108 and second credential (second portion of an unlock key) from a keypad 112 in order to unlock (see fig. 1; also see paragraphs [0014], [0079]-[0081]).
From the teaching of Davis it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of OZ to utilize two device to store unlock key as taught by Davis in order to enhance the security of the access control system.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over OZ et al. (US Pub 2016/0098871) in view of Wilkinson et al. (US Pub 2018/0300677).
As of claims 10 and 20, OZ discloses all the limitations of the claimed invention as mentioned in claim 1 above, OZ further discloses that the however it does not explicitly disclose that the delivery person device 150 receives security key from the server after it reaches a pre-determined distance between the geographical location of the delivery vehicle (see paragraph [0028]). However, it does not explicitly disclose that the mobile computing device is configured to communicate the unlock key and the unlock command to the lock when the mobile computing device is within a geofence of the electronic lock.  
Wilkinson discloses a system for item delivery to a secured receptacle (via locker 112 see fig. 1). Wilkinson discloses that mobile device of the delivery agent stores geofence data associated with the locker 112 and the mobile device including the geofence data is within a threshold distance of the locker 112, the mobile device provides authorization data to the locker 112 to enable the delivery agent to gain access to the locker 112 (see paragraphs [0045]- [0046] and [0059]). 
From the teaching of Wilkinson it would have been obvious to one having ordinary kill in the art at the time the invention was filed to modify the system of OZ to include the function of using geofence data by a mobile device as taught by Wilkinson in order to start unlocking process when the user is within a threshold distance from the lock.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NABIL H SYED/Primary Examiner, Art Unit 2683